

Final Form


AWARD NOTICE
AND
PERFORMANCE RESTRICTED SHARE AGREEMENT


HILTON WORLDWIDE HOLDINGS INC.
2013 OMNIBUS INCENTIVE PLAN


Participant has been granted Performance Shares with the terms set forth in this
Award Notice, and subject to the terms and conditions of the Plan and the
Performance Restricted Share Agreement to which this Award Notice is attached.
Capitalized terms used and not defined in this Award Notice shall have the
meanings set forth in the Performance Restricted Share Agreement and the Plan.


1.
General.



Participant: Participant_Name


Date of Grant: Date_of_Grant


Performance Period: January 1, 20_ to December 31, 20__


Target Number of Performance Shares: Target_Number_of_Shares Performance
Shares    


Maximum Number of Performance Shares: Max_Number_of_Shares Performance Shares
[Note: to be 200% of target]    


2.
Performance Conditions.

Performance Conditions: The extent to which the Performance Conditions are
satisfied and the number of Performance Shares which become vested shall be
calculated with respect to each Performance Component identified below. All
determinations with respect to Total Shareholder Return Position and EBITDA CAGR
shall be made by the Committee in its sole discretion and the applicable
performance targets shall not be achieved and the Performance Shares shall not
vest until the Committee certifies that such performance targets have been met.


• Total Shareholder Return Position. The total number of Performance Shares
which become vested based on the Total Shareholder Return of the Company
relative to the Total Shareholder Returns of each Peer Group Member shall be
equal to (x) the target number of Performance Shares multiplied by (y) a
relative weighting component equal to 50%, multiplied by (z) the Achievement
Percentage determined based on the applicable Relative Total Shareholder Return
Position for the Performance Period as follows, and




--------------------------------------------------------------------------------



rounded down to the nearest whole Share:



Level of Achievement
Relative Total Shareholder Return Position
Percentage of Award Earned
Below Threshold
[ ]
0%
Threshold
[ ]
50%
Target
[ ]
100%
Above Target
[ ]
150%
Maximum
[ ]
200%



The Committee shall determine (A) the Total Shareholder Return for the Company
for the Performance Period, (B) the Total Shareholder Return for each Peer Group
Member for the Performance Period, and (C) the Percentile Rank for the Company.
The Committee will use a formula for determining the Company’s percentile rank
such as the Microsoft Excel function PERCENTRANK. The Company’s rank as a
percentile will be calculated excluding the Company from the peer group.


Notwithstanding anything to the contrary herein, if the Total Shareholder Return
for the Company is negative over the Performance Period, then the Achievement
Percentage in respect of any the Total Shareholder Return Position shall not
exceed 100%.


• EBITDA Compound Annual Growth Rate. The total number of Performance Shares
which become vested based on the achievement of EBITDA CAGR performance levels
shall be equal to (x) the target number of Performance Shares multiplied by (y)
a relative weighting component equal to 50%, multiplied by (z) the Achievement
Percentage determined as follows, and rounded down to the nearest whole Share:

Level of Achievement
EBITDA CAGR
Percentage of Award Earned
Below Threshold
[ ]
0%
Threshold
[ ]
50%
Target
[ ]
100%
Maximum
[ ]
200%



3.
Definitions.

For the purposes of this Award Notice:
(a)“Achievement Percentage” means the “Percentage of Award Earned” specified
with respect to the below threshold, threshold, target, above target and maximum
levels for each Performance Component, or a percentage determined using linear
interpolation if actual performance falls between threshold and target, or
between target and maximum levels (and rounded to the nearest whole percentage
point and, if equally between two percentage points,

1
 

--------------------------------------------------------------------------------



rounded up). In the event that actual performance does not meet the threshold
level for any Performance Component, the “Achievement Percentage” with respect
to such Performance Component shall be zero.


(b)    “Adjusted EBITDA” means adjusted earnings before interest, taxes,
depreciation and amortization, as reported in the Company’s Form 10-Ks and Form
10-Qs as filed with the Securities and Exchange Commission at the time of grant.
(c)    “EBITDA CAGR” means compound annual growth rate at which Adjusted EBITDA
for the final four fully completed fiscal quarters of the Performance Period
(“LTM EBITDA”) would have grown relative to the Adjusted EBITDA for the 20__
fiscal year (“20_- EBITDA”) assuming a steady growth rate, as is calculated at
the end of the Performance Period using the following formula:
((LTM EBITDA/20__ EBITDA)Time Period ) – 1,


where “Time Period” means a fraction, with a numerator of 4 and a denominator
equal to the number of full fiscal quarters completed during the Performance
Period.


(d)     “Peer Group Members” means the companies identified by the Committee at
the time this Award Notice was approved.
(e)    “Performance Components” means the performance criteria applicable to an
Award, as set forth on the Award Notice.
(f)    “Total Shareholder Return” of either the Company or a Peer Group Member
means: (A) (i) the average closing price for a share of common stock of the
Company or such Peer Group Member (as applicable) over the 30 calendar day
period ending on (and including) the last date of the Performance Period (plus
the value of any dividends declared on any share of such common stock in respect
of a record date occurring during the Performance Period, as adjusted assuming
such dividends were reinvested in shares of common stock of the issuer of the
dividend on such record date) minus (ii) the average closing price for such
share of common stock over the 30 calendar day period ending immediately before
(and excluding) the first date of the Performance Period (the “Base Price”)
prior to a relevant measurement date the average closing price will be
determined based on such shorter number of days, divided by (B) the Base Price
(in each case, with such adjustments as are necessary, in the judgment of the
Committee to equitably calculate Total Shareholder Return in light of any stock
splits, reverse stock splits, stock dividends, and other extraordinary
transactions or other changes in the capital structure of the Company or the
Peer Group Member, as applicable). All closing prices shall be the principal
stock exchange or quotation system closing prices on the date in question. In
the event that the applicable common stock has not been trading for a full 30
day period prior to applicable measurement date, the average closing price shall
be determined based on such shorter number of days that such common stock has
been trading as of such measurement date. In the event any Peer Group Member (a)
merges with or is acquired by another Peer Group Member, (b) is acquired by a
company who is not a Peer Group Member, or (c) is in reorganization under

2
 

--------------------------------------------------------------------------------



Chapter 11 of the Bankruptcy Code on the last date of the Performance Period,
such Peer Group Member shall be deemed to have a Total Shareholder Return of
-100%.

3
 

--------------------------------------------------------------------------------






PERFORMANCE RESTRICTED SHARE AGREEMENT
(Form [•])


HILTON WORLDWIDE HOLDINGS INC.
2013 OMNIBUS INCENTIVE PLAN


This Performance Restricted Share Agreement, effective as of the Date of Grant
(as defined below), is between Hilton Worldwide Holdings Inc., a Delaware
corporation (the “Company”), and the Participant (as defined below).


WHEREAS, the Company has adopted the Hilton Worldwide Holdings Inc. 2013 Omnibus
Incentive Plan (the “Plan”) in order to provide additional incentives to
selected officers and employees of the Company and its Subsidiaries; and


WHEREAS, the Committee (as defined in the Plan) responsible for administration
of the Plan has determined to grant performance-vesting restricted shares to the
Participant as provided herein and the Company and the Participant hereby wish
to memorialize the terms and conditions applicable to the Performance Shares (as
defined below);


NOW, THEREFORE, the parties hereto agree as follows:


2.
Definitions. Capitalized terms not otherwise defined herein shall have the

same meanings as in the Plan. The following terms shall have the following
meanings for purposes of this Agreement:


(a)    “Agreement” shall mean this Performance Restricted Share Agreement
including (unless the context otherwise requires) the Award Notice and the
appendix for non-U.S. Participants attached hereto as Appendix B.
(b)     “Award Notice” shall mean the notice to the Participant.
(c)    “Date of Grant” shall mean the “Date of Grant” listed in the Award
Notice.
(d)    “Participant” shall mean the “Participant” listed in the Award Notice.
(e)    “Performance Conditions” shall mean the performance conditions set forth
in Award Notice.
(f)    “Performance Period” shall mean the “Performance Period” listed in the
Award Notice.
(g)    “Performance Shares” shall mean that number of restricted Shares listed
in the Award Notice as “Maximum Number of Performance Shares”.
(h)    “Restrictive Covenant Violation” shall mean the Participant’s breach of
the Restrictive Covenants listed on Appendix A or any covenant regarding
confidentiality,






--------------------------------------------------------------------------------






competitive activity, solicitation of the Company’s vendors, suppliers,
customers, or employees, or any similar provision applicable to or agreed to by
the Participant.
(i)    “Retirement” shall mean the Participant’s termination of employment with
the Company and its Subsidiaries, other than for Cause or while grounds for
Cause exist, due to the Participant’s death or due to or during the
Participant’s Disability, following the date on which (i) the Participant
attained the age of 55 years old, and (ii) the number of completed years of the
Participant’s employment with the Company and/or its Subsidiaries is at least
10.
(j)    “Shares” shall mean shares of the Company’s Common Stock, par value $0.01
per share.
3.
Grant of Performance Shares. The Company hereby issues and grants the
Performance Shares to the Participant, subject to and in accordance with the
terms, conditions and restrictions set forth in the Plan and this Agreement.


4.
Vesting.

(a)    As promptly as practicable (and, in no event less than 2.5 months)
following the last day of the Performance Period, the Committee shall determine
whether the Performance Conditions have been satisfied (the date of such
determination, the “Determination Date”), and any Performance Shares with
respect to which the Performance Conditions have been satisfied shall become
vested as of the last day of the Performance Period. Any Performance Share which
does not become vested as of the last day of the Performance Period shall be
forfeited to the Company without consideration or any further action by the
Participant or the Company.
(b)    In the event of an equity restructuring, the Committee shall adjust any
Performance Condition to the extent it is affected by such restructuring in
order to preserve (without enlarging) the likelihood that such Performance
Condition shall be satisfied. The manner of such adjustment shall be determined
by the Committee in its sole discretion. For this purpose, “equity
restructuring” shall mean an “equity restructuring” as defined in Financial
Accounting Standards Board Accounting Standards Codification 718-10 (formerly
Statement of Financial Accounting Standards 123R).
5.
Termination of Employment.

(a)    Subject to Section 4(b) below, in the event that the Participant’s
employment with the Company and its Subsidiaries is terminated for any reason,
any Performance Shares that are not vested as of the effective date of
termination (the “Termination Date”) shall be forfeited to the Company and all
of the Participant’s rights hereunder with respect to such unvested Performance
Shares shall cease as of the Termination Date (unless otherwise provided for by
the Committee in accordance with the Plan).


(b)    (i) If the Participant’s employment with the Company and its Subsidiaries
shall be terminated during the Performance Period by the Company or any
Subsidiary due to or

2
 

--------------------------------------------------------------------------------






during Participant’s Disability or due to the Participant’s death, a pro-rated
number of the target number of Performance Shares granted hereunder shall become
vested and nonforfeitable (irrespective of performance) based on the number of
days in the Performance Period prior to the Termination Date relative to the
number of the days in the full Performance Period.
(ii)    In the event the Participant’s employment with the Company and its
Subsidiaries is terminated as a result of Participant’s Retirement after the
date that is 6 months after the Date of Grant, a pro-rated number of the
Performance Shares granted hereunder shall remain outstanding and eligible to
vest based on (and to the extent) the Committee’s determines that the
Performance Conditions have been satisfied on the Determination Date, so long as
no Restrictive Covenant Violation occurs, as determined by the Committee, or its
designee, in its sole discretion, prior to the applicable vesting date, with
such pro-rated number of Performance Shares which remain outstanding calculated
based on the number of days in the Performance Period prior to the Termination
Date relative to the number of the days in the full Performance Period. As a
pre-condition to a Participant’s right to continued vesting following
Retirement, the Committee, or its designee, may require the Participant to
certify in writing prior to each applicable vesting date that no Restrictive
Covenant Violation has occurred.


(iii) If the Participant’s employment with the Company and its Subsidiaries
shall be terminated for any reason after the Performance Period and before the
Determination Date (other than a termination by the Company for Cause or by the
Participant while grounds for Cause exist), then all Performance Shares shall
remain outstanding and eligible to vest based on (and to the extent) the
Committee’s determines that the Performance Conditions have been satisfied on
the Determination Date.
(c)    The Participant’s rights with respect to the Performance Shares shall not
be affected by any change in the nature of the Participant’s employment so long
as the Participant continues to be an employee of the Company or any of its
Subsidiaries. Whether (and the circumstances under which) employment has been
terminated and the determination of the Termination Date for the purposes of
this Agreement shall be determined by the Committee (or, with respect to any
Participant who is not a director or “officer” as defined under Rule 16a-1(f)
under the Securities Exchange Act of 1934, its designee, whose good faith
determination shall be final, binding and conclusive; provided, that such
designee may not make any such determination with respect to the designee’s own
employment for purposes of the Performance Shares).
6.
Effect of a Change in Control. In the event of a Change in Control

during the Participant’s employment or while any Performance Shares remain
outstanding and eligible to vest, and prior to the completion of the Performance
Period, a portion of the Performance Shares granted hereunder shall become
vested, with the actual number of Performance Shares determined based on actual
performance through the most recently completed fiscal quarter, measured against
performance levels using only the number of fiscal quarters completed prior to
the date of such Change in Control, or, for any Performance Condition based on
the price of a share of Common Stock, determined based on actual performance
through the date of such Change in Control. To the extent the Committee cannot

3
 

--------------------------------------------------------------------------------






determine whether a performance level has been achieved, the Committee shall
vest the Performance Shares at target levels.


7.
Dividends; Rights as a Stockholder. The Participant shall be the record

owner of the Performance Shares until or unless such Performance Shares are
forfeited pursuant to the terms of this Agreement, and as a record owner shall
be entitled to all rights of a common stockholder of the Company, including
without limitation, voting rights with respect to the Performance Shares;
provided, that (i) Participant holding unvested Performance Shares shall not be
entitled to receive dividends payable in respect of such Shares unless and until
such Performance Shares become vested Shares, and (ii) the Performance Shares
shall be subject to the limitations on transfer and encumbrance set forth in
Section 7.


8.
Restrictions on Transfer. Prior to the vesting of any Performance Share,

the Participant may not Assign, alienate, pledge, attach, sell or otherwise
transfer or encumber a Performance Share or the Participant’s right under the
Performance Shares, except other than by will or by the laws of descent and
distribution and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company or an Affiliate; provided that the designation of a beneficiary (if
permitted by the Committee) shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance. “Assign” or “Assignment”
shall mean (in either the noun or the verb form, including with respect to the
verb form, all conjugations thereof within their correlative meanings) with
respect to any security, the gift, sale, assignment, transfer, pledge,
hypothecation or other disposition (whether for or without consideration,
whether directly or indirectly, and whether voluntary, involuntary or by
operation of law) of such security or any interest therein.


9.    Repayment of Proceeds; Clawback Policy. If a Restrictive Covenant
Violation occurs or the Company discovers after a termination of employment that
grounds existed for Cause at the time thereof, then Participant shall be
required, in addition to any other remedy available (on a non-exclusive basis),
to pay to the Company, within 10 business days of the Company’s request to
Participant therefor, an amount equal to the excess, if any, of the aggregate
after-tax proceeds (taking into account all amounts of tax that would be
recoverable upon a claim of loss for payment of such proceeds in the year of
repayment) Participant received upon the sale or other disposition of, or
distributions in respect of, the Performance Shares. Any reference in this
Agreement to grounds existing for a termination of employment with Cause shall
be determined without regard to any notice period, cure period, or other
procedural delay or event required prior to finding of or termination with,
Cause. The Performance Shares and all proceeds of the Performance Shares shall
be subject to the Company’s Clawback Policy, in accordance with its terms as in
effect from time to time (including any lapse date or expiration date set forth
therein), to the extent Participant is a director or “officer” as defined under
Rule 16a-1(f) of the Securities Exchange Act of 1934, as amended.


10.
No Right to Continued Employment. Neither the Plan nor this

Agreement nor the Participant’s receipt of the Performance Shares hereunder
shall impose any obligation on the Company or any Affiliate to continue the
employment or engagement of the Participant. Further, the Company or any
Affiliate (as applicable) may at any time terminate the

4
 

--------------------------------------------------------------------------------






employment or engagement of such Participant, free from any liability or claim
under the Plan or this Agreement, except as otherwise expressly provided herein.


11.
Adjustments Upon Change in Capitalization. The terms of this

Agreement, including the Performance Shares, shall be subject to adjustment in
accordance with Section 12 of the Plan. This paragraph shall also apply with
respect to any extraordinary dividend or other extraordinary distribution in
respect of the Company’s Common Stock (whether in the form of cash or other
property).


12.
Tax Withholding. Upon the vesting of any Performance Shares or at any

such time as required under applicable law, except to the extent the Participant
shall have a written agreement with the Company or any of its Affiliates under
which the Company or an Affiliate of the Company is responsible for payment of
taxes with respect to the Performance Shares, a number of Shares having a fair
market value equal to the minimum applicable withholding taxes, liabilities, and
obligations (“Withholding Taxes”) required to be withheld in respect of the
Shares shall be automatically delivered to the Company (rounded up to the
nearest whole Share), in satisfaction of such Withholding Taxes (including any
applicable Withholding Taxes due prior to the settlement date). The number of
Shares to be used for payment shall be calculated using the closing price per
Share on the New York Stock Exchange (or other principal exchange on which the
Shares then trade) on the trading day immediately prior to the date of delivery
of the Shares.


13.
Award Subject to Plan. By entering into this Agreement, the Participant

agrees and acknowledges that the Participant has received and read a copy of the
Plan. The Performance Shares granted hereunder are subject to the Plan. The
terms and provisions of the Plan, as it may be amended from time to time, are
hereby incorporated herein by reference. In the event of a conflict between any
term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.


14.
Severability. Should any provision of this Agreement be held by a court

of competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of this Agreement shall not be affected by such holding and
shall continue in full force in accordance with their terms.


15.
Governing Law; Venue; Language. This Agreement shall be governed

by and construed in accordance with the internal laws of the State of Delaware
applicable to contracts made and performed wholly within the State of Delaware,
without giving effect to the conflict of laws provisions thereof. Any suit,
action or proceeding with respect to this Agreement (or any provision
incorporated by reference), or any judgment entered by any court in respect of
any thereof, shall be brought in any court of competent jurisdiction in the
State of New York or the State of Delaware, and each of the Participant, the
Company, and any transferees who hold Performance Shares pursuant to a valid
assignment, hereby submits to the exclusive jurisdiction of such courts for the
purpose of any such suit, action, proceeding, or judgment. Each of the
Participant, the Company, and any transferees who hold Performance Shares
pursuant to a valid assignment hereby irrevocably waives (a) any objections
which it may now or hereafter have to

5
 

--------------------------------------------------------------------------------






the laying of the venue of any suit, action, or proceeding arising out of or
relating to this Agreement brought in any court of competent jurisdiction in the
State of Delaware or the State of New York, (b) any claim that any such suit,
action, or proceeding brought in any such court has been brought in any
inconvenient forum and (c) any right to a jury trial. If the Participant has
received a copy of this Agreement (or the Plan or any other document related
hereto or thereto) translated into a language other than English, such
translated copy is qualified in its entirety by reference to the English version
thereof, and in the event of any conflict the English version will govern.


16.
Successors in Interest. Any successor to the Company shall have the

benefits of the Company under, and be entitled to enforce, this Agreement.
Likewise, the Participant’s legal representative shall have the benefits of
Participant under, and be entitled to enforce, this Agreement. All obligations
imposed upon the Participant and all rights granted to the Company under this
Agreement shall be final, binding and conclusive upon the Participant’s heirs,
executors, administrators and successors.


17.
Data Privacy Consent. The Participant hereby explicitly and

unambiguously consents to the collection, use and transfer, in electronic or
other form, of the Participant’s personal data as described in this Agreement
and any other Performance Share grant materials by and among, as applicable, the
Participant’s employer or contracting party (the “Employer”) and the Company for
the exclusive purpose of implementing, administering and managing the
Participant’s participation in the Plan. The Participant understands that the
Company may hold certain personal information about the Participant, including,
but not limited to, the Participant’s name, home address and telephone number,
work location and phone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, hire date, any shares of
stock or directorships held in the Company, details of all awards or any other
entitlement to shares awarded, cancelled, exercised, vested, unvested or
outstanding in the Participant’s favor, for the purpose of implementing,
administering and managing the Plan (“Personal Data”). The Participant
understands that Personal Data may be transferred to any third parties assisting
in the implementation, administration and management of the Plan, now or in the
future, that these recipients may be located in the Participant’s country or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than the Participant’s country. The Participant understands that
the Participant may request a list with the names and addresses of any potential
recipients of the Personal Data by contacting the Participant’s local human
resources representative. The Participant authorizes the recipients to receive,
possess, use, retain and transfer the Personal Data, in electronic or other
form, for the purposes of implementing, administering and managing the
Participant’s participation in the Plan. The Participant understands that
Personal Data will be held only as long as is necessary to implement, administer
and manage the Participant’s participation in the Plan. The Participant
understands that the Participant may, at any time, view Personal Data, request
additional information about the storage and processing of Personal Data,
require any necessary amendments to Personal Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Participant’s local human resources representative. Further, the Participant
understands that the Participant is providing the consents herein on a purely
voluntary basis. If the Participant does not consent, or if the Participant
later seeks to revoke the

6
 

--------------------------------------------------------------------------------






Participant’s consent, the Participant’s employment status or service and career
with the Employer will not be adversely affected; the only consequence of the
Participant’s refusing or withdrawing the Participant’s consent is that the
Company would not be able to grant Performance Shares or other equity awards to
the Participant or administer or maintain such awards. Therefore, the
Participant understands that refusing or withdrawing the Participant’s consent
may affect the Participant’s ability to participate in the Plan. For more
information on the consequences of Participant’s refusal to consent or
withdrawal of consent, the Participant understands that the Participant may
contact the Participant’s local human resources representative.


18.    Restrictive Covenants. Participant acknowledges and recognizes the highly
competitive nature of the businesses of the Company and its Affiliates and
accordingly agrees to the provisions of Appendix A to this Agreement (the
“Restrictive Covenants”). For the avoidance of doubt, the Restrictive Covenants
contained in this Agreement are in addition to, and not in lieu of, any other
restrictive covenants or similar covenants or agreements between the Participant
and the Company or any of its Affiliates.
19.    Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. By accepting this Agreement and the grant of the Performance
Shares contemplated hereunder, the Participant expressly acknowledges that (a)
the Plan is discretionary in nature and may be suspended or terminated by the
Company at any time; (b) the grant of Performance Shares is a one-time benefit
that does not create any contractual or other right to receive future grants of
Performance Shares, or benefits in lieu of Performance Shares; (c) all
determinations with respect to future grants of Performance Shares, if any,
including the grant date, the number of Shares granted and the applicable
vesting terms, will be at the sole discretion of the Company; (d) the
Participant’s participation in the Plan is voluntary; (e) the value of the
Performance Shares is an extraordinary item of compensation that is outside the
scope of the Participant’s employment contract, if any, and nothing can or must
automatically be inferred from such employment contract or its consequences; (f)
grants of Performance Shares are not part of normal or expected compensation for
any purpose and are not to be used for calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments, the Participant waives any claim on
such basis, and, for the avoidance of doubt, the Performance Shares shall not
constitute an “acquired right” under the applicable law of any jurisdiction; and
(g) the future value of the underlying Shares is unknown and cannot be predicted
with certainty. In addition, the Participant understands, acknowledges and
agrees that the Participant will have no rights to compensation or damages
related to Performance Share proceeds in consequence of the termination of the
Participant’s employment for any reason whatsoever and whether or not in breach
of contract.


20.    Award Administrator. The Company may from time to time designate a
third party (an “Award Administrator”) to assist the Company in the
implementation, administration and management of the Plan and any Performance
Shares granted thereunder, including by sending Award Notices on behalf of the
Company to Participants, and by facilitating through electronic means acceptance
of Performance Share Agreements by Participants.



7
 

--------------------------------------------------------------------------------






21.
Section 409A. This Agreement is intended to comply with the provisions

of Section 409A of the Code and the regulations promulgated thereunder. Without
limiting the foregoing, the Committee shall have the right to amend the terms
and conditions of this Agreement in any respect as may be necessary or
appropriate to comply with Section 409A of the Code or any regulations
promulgated thereunder, including without limitation by delaying the issuance of
the Shares contemplated hereunder.


22.
Book Entry, Certificates; Legend.



(a)    Whenever reference in this Agreement is made to the issuance or delivery
of certificates representing one or more Shares, the Company may elect to issue
or deliver such Shares in book entry form in lieu of certificates. Any
certificates evidencing the Performance Shares may be issued by the Company and
any such certificates shall be registered in the Participant’s name on the stock
transfer books of the Company promptly after the date hereof, but shall remain
in the physical custody of the Company or its designee at all times prior to the
later of (i) the vesting of Performance Shares pursuant to this Agreement, and
(ii) the expiration of any transfer restrictions set forth in this Agreement or
otherwise applicable of the Performance Shares. As soon as practicable following
such time, any certificates for Shares (if any) shall be delivered to the
Participant or to the Participant’s legal guardian or representative, along with
the stock powers relating thereto. No certificates shall be issued for
fractional Shares. To the extent required by the Company, the Participant shall
deliver to the Company a stock power, duly endorsed in blank, relating to the
Performance Shares. However, the Company shall not be liable to the Participant
for damages relating to any delays in issuing the certificates (if any) to the
Participant, any loss by the Participant of the certificates, or any mistakes or
errors in the issuance of the certificates or in the certificates themselves.
(b)    To the extent applicable, all book entries (or certificates, if any)
representing the Performance Shares shall be subject to the rules, regulations,
and other requirements of the Securities and Exchange Commission, any stock
exchange upon which such Shares are listed, and any applicable Federal or state
laws, and the Company may cause notations to be made next to the book entries
(or a legend or legends put on certificates, if any) to make appropriate
reference to such restrictions. Any such book entry notations (or legends on
certificates, if any) shall include a description to the effect of the
restrictions set forth in this Agreement.
23.    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.
24.    Acceptance and Agreement by the Participant; Forfeiture upon Failure to
Accept. By accepting the Performance Shares (including through electronic
means), the Participant agrees to be bound by the terms, conditions, and
restrictions set forth in the Plan, this Agreement, and the Company’s policies,
as in effect from time to time, relating to the Plan. The Participant's rights
to the Performance Shares granted herein will lapse ninety (90) days

8
 

--------------------------------------------------------------------------------






from the Date of Grant, and the Performance Shares will be forfeited to the
Company on such date in accordance with Section 23 and Section 24 if the
Participant shall not have accepted this Agreement by such date. For the
avoidance of doubt, the Participant's failure to accept this Agreement shall not
affect the Participant’s continuing obligations under any other agreement
between the Company and the Participant.


25.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant's participation in the Plan, or the Participant's acquisition or
sale of the underlying Shares. The Participant is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.


26.    Appendices For Non-U.S. Participants. Notwithstanding any provisions in
this Agreement, Participants residing and/or working outside the United States
shall be subject to the Terms and Conditions for Non-U.S. Participants attached
hereto as Appendix B and to any Country-Specific Terms and Conditions for the
Participant's country attached hereto as Appendix C. If the Participant
relocates from the United States to another country, the Terms and Conditions
for Non-U.S. Participants and the applicable Country-Specific Terms and
Conditions will apply to the Participant, to the extent the Company determines
that the application of such terms and conditions is necessary or advisable for
legal or administrative reasons. Moreover, if the Participant relocates between
any of the countries included in the Country-Specific Terms and Conditions, the
special terms and conditions for such country will apply to the Participant, to
the extent the Company determines that the application of such terms and
conditions is necessary or advisable for legal or administrative reasons. The
Terms and Conditions for Non-U.S. Participants and the Country-Specific Terms
and Conditions constitute part of this Agreement.
27.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Participant's participation in the Plan, on the
Performance Shares and on any Shares acquired under the Plan, to the extent the
Company determines it is necessary or advisable for legal or administrative
reasons, and to require the Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.
28.    Waiver. The Participant acknowledges that a waiver by the Company of
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any other provision of this Agreement, or of any subsequent breach by
the Participant or any other participant in the Plan.
[Signatures follow]



9
 

--------------------------------------------------------------------------------








 
HILTON WORLDWIDE HOLDINGS INC.
 


By:
 
 
Christopher J. Nassetta
 
President and Chief Executive Officer
 




By:
 
 
Matthew Schuyler
 
Executive Vice President and Chief Human Resources Officer











Acknowledged and Agreed
as of the date first written above:




Participant ES
______________________________
Participant Signature








--------------------------------------------------------------------------------






APPENDIX A
Restrictive Covenants


1.
Non-Competition; Non-Solicitation.

(a)    Participant acknowledges and recognizes the highly competitive nature of
the businesses of the Company and its Affiliates and accordingly agrees as
follows:
(i)    During Participant’s employment with the Company or its Affiliates (the
“Employment Term”) and for a period that ends on the later of (A) one year
following the date Participant ceases to be employed by the Company or any
Affiliate or (B) the last date any portion of the Award granted under this
Agreement is eligible to vest if Participant ceases to be employed by the
Company or any Affiliate as a result of the Participant’s Retirement (the
“Restricted Period”), Participant will not, whether on Participant’s own behalf
or on behalf of or in conjunction with any person, firm, partnership, joint
venture, association, corporation or other business organization, entity or
enterprise whatsoever (“Person”), directly or indirectly solicit or assist in
soliciting in competition with the Restricted Group in the Business, the
business of any then current or prospective client or customer with whom
Participant (or his direct reports) had personal contact or dealings on behalf
of the Company or any Affiliate during the one-year period preceding
Participant’s termination of employment.
(ii)    During the Restricted Period, Participant will not directly or
indirectly:
(A)    engage in the Business providing services in the nature of the services
Participant provided to the Company at any time in the one year prior to the
termination of Participant's employment, for a Competitor;
(B)    enter the employ of, or render any services to, a Competitor, except
where such employment or services do not relate in any manner to the Business;
(C)    acquire a financial interest in, or otherwise become actively involved
with, a Competitor, directly or indirectly, as an individual, partner,
shareholder, officer, director, principal, agent, trustee or consultant; or
(D)    intentionally and adversely interfere with, or attempt to adversely
interfere with, business relationships between the members of the Restricted
Group and any of their clients, customers, suppliers, partners, members or
investors.


(iii)    Notwithstanding anything to the contrary in this Appendix A,
Participant may, directly or indirectly own, solely as an investment, securities
of any Person engaged in a Business (including, without limitation, a
Competitor) which are publicly traded on a national or regional stock exchange
or on the over-the-counter market if Participant (i) is not a controlling person
of, or a member of a group which controls, such person and (ii) does not,
directly or indirectly, own 2% or more of any class of securities of such
Person.

 

--------------------------------------------------------------------------------

Appendix A - 2



(iv)    During the Restricted Period, Participant will not, whether on
Participant’s own behalf or on behalf of or in conjunction with any Person,
directly or indirectly:
(A)    solicit or encourage any executive-level employee of the Restricted
Group, with whom Participant has had material business contact during the
Employment Term or, if no longer an employee, in the one year prior to the
termination of Participant’s employment with the Company or any of its
Subsidiaries to leave the employment of the Restricted Group to become
affiliated in any respect with a Competitor or otherwise be engaged in the
Business; or
(B)    hire any such executive-level employee to become affiliated in any
respect with a Competitor or otherwise be engaged in the Business and with whom
Participant had material business contact in the one year prior to the
termination of Participant’s employment with the Company, who (x) was employed
by the Restricted Group as of the date of Participant’s termination of
employment with the Company or any Affiliate or (y) left the employment of the
Restricted Group within one year after, the termination of Participant’s
employment with the Company or any Affiliate.
(v)    For purposes of this Agreement:
(A)    “Restricted Group” shall mean, collectively, the Company and its
Subsidiaries and, to the extent engaged in the Business, their respective
Affiliates, provided, however, that for the purposes of this definition, an
“Affiliate” shall not include any portfolio company of The Blackstone Group L.P.
or its Affiliates (other than the Company and its Subsidiaries).
(B)    “Business” shall mean the business of owning, operating, managing and/or
franchising hotel and lodging properties and timeshares.
(C)    “Competitor” shall mean (x) during the Employment Term and, for a period
of six months following the date Participant ceases to be employed by the
Company, any person engaged in the Business and (y) thereafter, any major global
hotel brand engaged in the Business, including Intercontinental Hotels Group,
Marriot International Wyndham Worldwide, Choice Hotels International, Accor
Company, Starwood Hotels & Resorts, Best Western Company, Carlson Hospitality
Company, Hyatt, G6 Hospitality and LQ Management LLC.
(b)    It is expressly understood and agreed that although Participant and the
Company consider the restrictions contained in this Section 1 to be reasonable,
if a judicial determination is made by a court of competent jurisdiction that
the time or territory or any other restriction contained in this Appendix A is
an unenforceable restriction against Participant, the provisions of this
Appendix A shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Appendix
A is unenforceable, and such restriction

    



--------------------------------------------------------------------------------

Appendix A - 3



cannot be amended so as to make it enforceable, such finding shall not affect
the enforceability of any of the other restrictions contained herein.
Notwithstanding the foregoing, if Participant’s principal place of employment on
the date hereof is located in Virginia, then then this Section 1(b) of this
Appendix A shall not apply following Participant’s termination of employment to
the extent any such provision is prohibited by applicable Virginia law.
(c)    The period of time during which the provisions of this Section 1 shall be
in effect shall be extended by the length of time during which Participant is in
breach of the terms hereof as determined by any court of competent jurisdiction
on the Company’s application for injunctive relief.


(d)    Notwithstanding the foregoing, if Participant’s principal place of
employment on the date hereof is located in California or any other jurisdiction
where any provision of this Section 1 is prohibited by applicable law, then the
provisions of this Section 1 shall not apply following Participant’s termination
of employment to the extent any such provision is prohibited by applicable law.
2.
Confidentiality; Non-Disparagement; Intellectual Property.

(a)    Confidentiality.
(i)    Participant will not at any time (whether during or after Participant’s
employment with the Company) (x) retain or use for the benefit, purposes or
account of Participant or any other Person; or (y) disclose, divulge, reveal,
communicate, share, transfer or provide access to any Person outside the Company
or any Affiliate (other than its professional advisers who are bound by
confidentiality obligations or otherwise in performance of Participant’s duties
under Participant’s employment and pursuant to customary industry practice), any
non-public, proprietary or confidential information --including without
limitation trade secrets, know-how, research and development, software,
databases, inventions, processes, formulae, technology, designs and other
intellectual property, information concerning finances, investments, profits,
pricing, costs, products, services, vendors, customers, clients, partners,
investors, personnel, compensation, recruiting, training, advertising, sales,
marketing, promotions, government and regulatory activities and approvals --
concerning the past, current or future business, activities and operations of
the Company, its Subsidiaries or Affiliates and/or any third party that has
disclosed or provided any of same to the Company on a confidential basis
(“Confidential Information”) without the prior written authorization of the
Board.
(ii)    “Confidential Information” shall not include any information that is (a)
generally known to the industry or the public other than as a result of
Participant’s breach of this covenant; (b) made legitimately available to
Participant by a third party without breach of any confidentiality obligation of
which Participant has knowledge; or (c) required by law to be disclosed;
provided that, unless otherwise provided under applicable law, with respect to
subsection (c) Participant shall give prompt written notice to the Company of
such requirement, disclose no more information than is so required,

    



--------------------------------------------------------------------------------

Appendix A - 4



and reasonably cooperate with any attempts by the Company to obtain a protective
order or similar treatment.
(iii)    Except as required by law, Participant will not disclose to anyone,
other than Participant’s family (it being understood that, in this Agreement,
the term “family” refers to, Participant’s spouse, minor children, parents and
spouse’s parents) and advisors, the existence or contents of this Agreement;
provided that Participant may disclose to any prospective future employer the
provisions of this Appendix A. This Section 2(a)(iii) shall terminate if the
Company publicly discloses a copy of this Agreement (or, if the Company publicly
discloses summaries or excerpts of this Agreement, to the extent so disclosed).
(iv)    Upon termination of Participant’s employment with the Company or any
Affiliate for any reason, Participant shall (x) cease and not thereafter
commence use of any Confidential Information or intellectual property (including
without limitation, any patent, invention, copyright, trade secret, trademark,
trade name, logo, domain name or other source indicator) owned or used by the
Company, its Subsidiaries or Affiliates; and (y) immediately destroy, delete, or
return to the Company, at the Company’s option, all originals and copies in any
form or medium (including memoranda, books, papers, plans, computer files,
letters and other data) in Participant’s possession or control (including any of
the foregoing stored or located in Participant’s office, home, laptop or other
computer, whether or not Company property) that contain Confidential
Information, except that Participant may retain only those portions of any
personal notes, notebooks and diaries that do not contain any Confidential
Information.
(b)    Non-Disparagement. During Participant’s Employment Term and at all times
thereafter (including following the termination of Participant’s Employment Term
for any reason), Participant will not to intentionally make any statement that
criticizes, ridicules, disparages or is otherwise derogatory of the Company, any
of its Affiliates, or any of their respective officers, directors, stockholders,
employees or other service providers, or any product or service offered by the
Company or any of its Affiliates; provided, however, that nothing contained in
this Section 2(b) shall preclude Participant from providing truthful testimony
in any legal proceeding, or making any truthful statement (i) to any
governmental agency; (ii) as required or permitted by applicable law or
regulation; (iii) as required by court order or other legal process; or (iv)
after the Restricted Period, for any legitimate business reason.
(c)    Intellectual Property.
(i)    If Participant has created, invented, designed, developed, contributed to
or improved any works of authorship, inventions, intellectual property,
materials, documents or other work product (including without limitation,
research, reports, software, databases, systems, applications, presentations,
textual works, content, or audiovisual materials) (“Works”), either alone or
with third parties, prior to Participant’s employment by the Company or any
Affiliate, that are relevant to or implicated by such employment (“Prior
Works”), Participant hereby grants the Company a perpetual, non-

    



--------------------------------------------------------------------------------

Appendix A - 5



exclusive, royalty-free, worldwide, assignable, sublicensable license under all
rights and intellectual property rights (including rights under patent,
industrial property, copyright, trademark, trade secret, unfair competition and
related laws) therein for all purposes in connection with the Company’s current
and future business.
(ii)    If Participant creates, invents, designs, develops, contributes to or
improves any Works, either alone or with third parties, at any time during
Participant’s employment by the Company and within the scope of such employment
and with the use of any Company resources (“Company Works”), Participant shall
promptly and fully disclose same to the Company and hereby irrevocably assigns,
transfers and conveys, to the maximum extent permitted by applicable law, all
rights and intellectual property rights therein (including rights under patent,
industrial property, copyright, trademark, trade secret, unfair competition and
related laws) to the Company to the extent ownership of any such rights does not
vest originally in the Company.
(iii)    Participant shall take all reasonably requested actions and execute all
reasonably requested documents (including any licenses or assignments required
by a government contract) at the Company’s expense (but without further
remuneration) to assist the Company in validating, maintaining, protecting,
enforcing, perfecting, recording, patenting or registering any of the Company’s
rights in the Prior Works and Company Works. If the Company is unable for any
other reason, after reasonable attempt, to secure Participant’s signature on any
document for this purpose, then Participant hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents as
Participant’s agent and attorney in fact, to act for and in Participant’s behalf
and stead to execute any documents and to do all other lawfully permitted acts
required in connection with the foregoing.
(iv)    Participant shall not improperly use for the benefit of, bring to any
premises of, divulge, disclose, communicate, reveal, transfer or provide access
to, or share with the Company any confidential, proprietary or non-public
information or intellectual property relating to a former employer or other
third party without the prior written permission of such third party.
Participant shall comply with all relevant policies and guidelines of the
Company that are from time to time previously disclosed to Participant,
including regarding the protection of Confidential Information and intellectual
property and potential conflicts of interest. Participant acknowledges that the
Company may amend any such policies and guidelines from time to time, and that
Participant remains at all times bound by their most current version from time
to time previously disclosed to Participant.
The provisions of Section 2 hereof shall survive the termination of
Participant’s employment for any reason (except as otherwise set forth in
Section 2(a)(iii) hereof).



    



--------------------------------------------------------------------------------






APPENDIX B


HILTON WORLDWIDE HOLDINGS INC.
2013 OMNIBUS INCENTIVE PLAN
PERFORMANCE SHARE AGREEMENT


TERMS AND CONDITIONS FOR NON-U.S. PARTICIPANTS




Capitalized terms used but not otherwise defined herein shall have the meaning
given to such terms in the Plan and the Performance Share Agreement.


1.Responsibility for Taxes. This provision supplements Section 12 of the
Performance Share Agreement:
(a)The Participant acknowledges that, regardless of any action taken by the
Company or, if different, the Employer the ultimate liability for all income
tax, social insurance, payroll tax, fringe benefits tax, payment on account or
other tax-related items related to the Participant’s participation in the Plan
and legally applicable to the Participant (“Tax-Related Items”) is and remains
the Participant’s responsibility and may exceed the amount actually withheld by
the Company or the Employer. The Participant further acknowledges that the
Company and/or the Employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Performance Shares, including, but not limited to, the grant or vesting
of the Performance Shares, the subsequent sale of any Shares which become vested
pursuant to this agreement, the receipt of any dividends and/or any dividend
equivalents; and (2) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of the Performance Shares to reduce or
eliminate the Participant’s liability for Tax-Related Items or achieve any
particular tax result. Further, if the Participant is subject to Tax-Related
Items in more than one jurisdiction, the Participant acknowledges that the
Company and/or the Employer (or former employer, as applicable) may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.
(b)Prior to any relevant taxable or tax withholding event, as applicable, the
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy their withholding obligations with
regard to all Tax-Related Items by one or a combination of the following:
(i) withholding from the Participant’s wages or other cash compensation paid to
the Participant by the Company and/or the Employer; or
(ii)withholding from proceeds of the sale of Shares which become vested pursuant
to this Agreement, either through a voluntary sale or through a mandatory sale
arranged by the Company (on the Participant’s behalf pursuant to this
authorization); or
(iii)withholding in Shares which become vested pursuant to this Agreement;




--------------------------------------------------------------------------------

Appendix B - 2

provided, however, that if the Participant is a Section 16 officer of the
Company under the Exchange Act, then the Company will withhold in Shares upon
the relevant taxable or tax withholding event, as applicable, unless the use of
such withholding method is problematic under applicable tax or securities law or
has materially adverse accounting consequences, in which case, the obligation
for Tax-Related Items may be satisfied by one or a combination of methods (i)
and (ii) above.
(c)Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case the Participant will receive a refund of any over-withheld amount in
cash and will have no entitlement to the Common Stock equivalent. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, the Participant is deemed to have been issued the full number of
Shares subject to the vested Performance Shares, notwithstanding that a number
of the Shares are held back solely for the purpose of paying the Tax-Related
Items.
(d)The Participant agrees to pay to the Company or the Employer, any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Participant’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue the Shares or deliver the proceeds of the sale of Shares, if the
Participant fails to comply with the Participant’s obligations in connection
with the Tax-Related Items.
(e) Notwithstanding anything to the contrary in the Plan or in Section 12 of the
Performance Share Agreement, if the Company is required by applicable law to use
a particular definition of fair market value for purposes of calculating the
taxable income for the Participant, the Company shall have the discretion to
calculate the Shares to be withheld to cover any Withholding Taxes by using
either the price used to calculate the taxable income under applicable law or by
using the closing price per Share on the New York Stock Exchange (or other
principal exchange on which the Shares then trade) on the trading day
immediately prior to the date of delivery of the Shares.
2.    Nature of Grant. This provision supplements Section 20 of the Performance
Share Agreement:
In accepting the grant of the Performance Shares, the Participant acknowledges,
understands and agrees that:
(a)the Performance Share grant and the Participant’s participation in the Plan
shall not create a right to employment or be interpreted as forming an
employment or services contract with the Company or any Affiliate;
(b)the Performance Shares and the Shares subject to the Performance Shares are
not intended to replace any pension rights or compensation;
(c)unless otherwise agreed with the Company, the Performance Shares and the
Shares that become vested pursuant to this agreement, and the income and value
of same, are not

    



--------------------------------------------------------------------------------

Appendix B - 3

granted as consideration for, or in connection with, the service the Participant
may provide as a director of an Affiliate;
(d)for purposes of the Performance Shares, the Termination Date shall be the
date the Participant is no longer actively providing services to the Company or
its Affiliates (regardless of the reason for such termination and whether or not
later to be found invalid or in breach of employment laws in the jurisdiction
where the Participant is employed or the terms of the Participant’s employment
agreement, if any), and unless otherwise expressly provided in this Agreement or
determined by the Company, the Participant’s right to vest in the Performance
Shares under the Plan, if any, will terminate as of such date and will not be
extended by any notice period (e.g., the Participant’s period of service would
not include any contractual notice period or any period of “garden leave” or
similar period mandated under employment laws in the jurisdiction where the
Participant is employed or the terms of the Participant’s employment agreement,
if any); the Committee shall have the exclusive discretion to determine when the
Participant is no longer actively providing services for purposes of the
Performance Share grant (including whether the Participant may still be
considered to be providing services while on a leave of absence);
(e)unless otherwise provided in the Plan or by the Company in its discretion,
the Performance Shares and the benefits evidenced by this Agreement do not
create any entitlement to have the Performance Shares or any such benefits
transferred to, or assumed by, another company nor be exchanged, cashed out or
substituted for, in connection with any corporate transaction affecting the
Company’s Common Stock; and
(f)neither the Company nor any Affiliate shall be liable for any foreign
exchange rate fluctuation between the Participant’s local currency and the
United States Dollar that may affect the value of the Performance Shares or of
any amounts due to the Participant pursuant to the vesting of the Performance
Shares or the subsequent sale of any Shares.


3.    Insider Trading Restrictions/Market Abuse Laws. The Participant
acknowledges that, depending on his or her country, the Participant may be
subject to insider trading restrictions and/or market abuse laws, which may
affect his or her ability to acquire or sell Shares or rights to Shares (e.g.,
Performance Shares) under the Plan during such times as the Participant is
considered to have “inside information” regarding the Company (as defined by the
laws in the Participant’s country). Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy. The Participant is
responsible for ensuring compliance with any applicable restrictions and is
advised to consult his or her personal legal advisor on this matter.
4.    Termination of Employment. This provision supplements Section 5(b)(ii) of
the Performance Restricted Share Agreement:
Notwithstanding anything in this Section 5(b)(ii), if the Company receives a
legal opinion that there has been a legal judgment and/or legal development in
the Participant’s jurisdiction that likely would result in the favorable
treatment that applies to the Performance Shares when the Participant terminates
employment as a result of the Participant’s Retirement being deemed unlawful
and/or

    



--------------------------------------------------------------------------------

Appendix B - 4

discriminatory, the provisions of this Section 5(b)(ii) regarding the treatment
of the Performance Shares when the Participant terminates employment as a result
of the Participant’s Retirement shall not be applicable to the Participant and
the remaining provisions of this Section 5 shall govern.



    



--------------------------------------------------------------------------------






APPENDIX C


HILTON WORLDWIDE HOLDINGS INC.
2013 OMNIBUS INCENTIVE PLAN
PERFORMANCE SHARE AGREEMENT


COUNTRY-SPECIFIC TERMS AND CONDITIONS


Capitalized terms used but not otherwise defined herein shall have the meaning
given to such terms in the Plan, the Performance Share Agreement and the Terms
and Conditions for Non-U.S. Participants.


Terms and Conditions


This Appendix C includes additional terms and conditions that govern the
Performance Shares if the Participant resides and/or works in one of the
countries listed below. If the Participant is a citizen or resident of a country
(or is considered as such for local law purposes) other than the one in which
the Participant is currently residing and/or working or if the Participant moves
to another country after receiving the grant of the Performance Shares, the
Company will, in its discretion, determine the extent to which the terms and
conditions herein will be applicable to the Participant.


Notifications


This Appendix C also includes information regarding exchange controls and
certain other issues of which the Participant should be aware with respect to
the Participant’s participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of January 2015. Such laws are often complex and change frequently.
As a result, the Company strongly recommends that the Participant not rely on
the information in this Appendix C as the only source of information relating to
the consequences of the Participant’s participation in the Plan because the
information may be out of date at the time that the Performance Shares vest or
the Participant sells Shares acquired under the Plan.


In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation and the Company is not in a
position to assure the Participant of a particular result. Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in the Participant’s country may apply to the Participant’s
situation.


If the Participant is a citizen or resident of a country other than the one in
which the Participant is currently residing and/or working (or if the
Participant is considered as such for local law purposes) or if the Participant
moves to another country after receiving the grant of the Performance Shares,
the information contained herein may not be applicable to the Participant in the
same manner.








--------------------------------------------------------------------------------

Appendix C - 2

SINGAPORE




Notifications


Securities Law Information. The grant of Performance Shares is being made to the
Participant in reliance on the “Qualifying Person” exemption under section
273(1)(f) of the Singapore Securities and Futures Act (Chapter 289, 2006 Ed.)
(“SFA”). The Plan has not been lodged or registered as a prospectus with the
Monetary Authority of Singapore. The Participant should note that the
Performance Shares are subject to section 257 of the SFA and the Participant
should not make any subsequent sale in Singapore, or any offer of such
subsequent sale of the Shares underlying the Performance Shares, unless such
sale or offer in Singapore is made: (1) after 6 months of the grant of the
Performance Shares to the Participant; or (2) pursuant to the exemptions under
Part XIII Division (1) Subdivision (4) (other than section 280) of the SFA.


Director Notification Obligation. Directors, associate directors or shadow
directors of a Singapore Affiliate are subject to certain notification
requirements under the Singapore Companies Act. Among these requirements is an
obligation to notify such entity in writing within two business days of any of
the following events: (i) the acquisition or disposal of an interest (e.g.,
Performance Shares granted under the Plan or Shares) in the Company or any
Affiliate, (ii) any change in previously-disclosed interests (e.g., sale of
Shares), of (iii) becoming a director, associate director or shadow director of
an Affiliate in Singapore, if the individual holds such an interest at that
time.




UNITED ARAB EMIRATES




Notifications


Securities Law Information. Participation in the Plan is being offered only to
Eligible Persons and is in the nature of providing equity incentives to Eligible
Persons. Any documents related to participation in the Plan, including the Plan,
the Agreement and any other grant documents (“Performance Share Documents”), are
intended for distribution only to such Eligible Persons and must not be
delivered to, or relied on by, any other person. The United Arab Emirates
securities or financial/economic authorities have no responsibility for
reviewing or verifying any Performance Share Documents and have not approved the
Performance Share Documents nor taken steps to verify the information set out in
them, and thus, are not responsible for their content.


The securities to which this statement relates may be illiquid and/or subject to
restrictions on their resale. Prospective purchasers of the securities offered
should conduct their own due diligence on the securities. The Participant is
aware that he or she should, as a prospective stockholder, conduct his or her
own due diligence on the securities. The Participant acknowledges

    



--------------------------------------------------------------------------------

Appendix C - 3

that if he or she does not understand the contents of the Performance Share
Documents, the Participant should consult an authorized financial advisor.




UNITED KINGDOM




Terms and Conditions


Responsibility for Taxes. This provision supplements Section 1 of the Terms and
Conditions for Non-U.S. Participants:


If payment or withholding of the income tax due is not made within ninety (90)
days of the end of the UK tax year in which the event giving rise to the
liability occurs or such other period specified in Section 222(1)(c) of the U.K.
Income Tax (Earnings and Pensions) Act 2003 (the “Due Date”), the amount of any
uncollected income tax will constitute a loan owed by the Participant to the
Employer, effective on the Due Date. The Participant agrees that the loan will
bear interest at the then-current Official Rate of Her Majesty’s Revenue and
Customs (“HMRC”), it will be immediately due and repayable, and the Company or
the Employer may recover it at any time thereafter by any of the means referred
to in Section 1 of the Terms and Conditions for Non-U.S. Participants.


Notwithstanding the foregoing, if the Participant is a director or executive
officer of the Company (within the meaning of Section 13(k) of the Exchange
Act), he or she will not be eligible for such a loan to cover the income tax due
as described above. In the event that the Participant is such a director or
executive officer and the income tax is not collected from or paid by the
Participant by the Due Date, the amount of any uncollected income tax may
constitute a benefit to the Participant on which additional income tax and
national insurance contributions may be payable. The Participant is responsible
for reporting and paying any income tax due on this additional benefit directly
to HMRC under the self-assessment regime. The Participant is responsible for
reimbursing the Company or the Employer (as applicable) for the value of any
employee national insurance contribution due on this additional benefit and
acknowledges that the Company or the Employer may recover such amount from him
or her by any of the means referred to in Section 1 of the Terms and Conditions
for Non-U.S. Participants.



    

